 ALLIED MILLS, INC.281AlliedMills, Inc.and America Federation of GrainMillers,Local 110,AFL-CIO. Case 3-CA-5516June 6, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn July 31, 1974, Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief,' and Charging Party andGeneral Counsel filed briefs in answer thereto.Charging Party filed cross-exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated ' itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDER]Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that Respondent, Allied Mills, Inc.,Buffalo and Alexander, New York, it officers, agents,successors, and assigns, shall take the action set forthin said recommended Order.1Respondent has requested oral argument.This request is hereby deniedas the record,the exceptions,and the briefsadequatelypresent the issuesand the positions of the parties.'zThe Respondent has excepted to certaincredibilityfindings made bythe AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibilityunless the clear preponderanceof all of therelevtnt evidenceconvinces us that the resolutions are incorrect.StandardDry Wall Products,91NLRB 544 (1950),enfd.188 F.2d 362(C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.1, 1974, and ending May 8, 1974. The original charge wasfiled by the American Federation of Grain Millers, Local110,AFL-CIO (the Charging Party or Union), onDecember 28, 1973, and the complaint issued on March 5,1974.AlliedMills, Inc. (the Company or Respondent),duly filed its answer within the time extended by theRegional Office of the National Labor Relations Board, onApril 1, 1974.The principal issue raised by the pleadings is whether theRespondent violated Section 8(a)(1), (3), and (5) of the Actwhen, on December 31, 1973,1 it closed its Buffalo plant,and failed and refused to transfer any of the employeesrepresented by the Union to a newly constructed, similaroperation at Alexander, New York, located approximately30 miles away.Upon the entire record,2 including my observation of thedemeanor of the witnesses,3 and the briefs filed by counselfor all parties, I make the following:FINDINGS OF FACT1.COMMERCERespondent, an Indiana corporation with its principaloffice and place of business in Chicago, Illinois, is, and hasbeen at all times material, engaged in the business ofmanufacture, sale, and distribution of livestock and poultryfeeds, and related products. In the course and conduct ofitsoperations,itmaintainsproduction facilities in manystates of the United States including the States of NewYork and Pennsylvania; however, the only plants involvedin this proceeding are those located in Buffalo, New York(theBuffalo plant), untilDecember 31, 1973, and inAlexander, New York (the Alexander plant), thereafter.During the past year, Respondent, in the course andconduct of its operations, manufactured, sold, and distri-buted at said Buffalo and/or Alexander plants productsvalued in excess of $50,000 of which products valued inexcess of $50,000 were shipped from said plants directly tostates of the United States other than the State of NewYork.Ifind, as Respondent admits, that it is an employerengaged incommercewithin the meaning of Section 2(6)and (7) of the Act.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This pro-ceeding under Section 10(b) of the National LaborRelations Act, as amended (the Act), was tried before meat Buffalo, New York, on 6 hearing days commencing May1All dates hereinafter refer to the calendar year 1973 unless otherwiseindicated.2Subsequent to the closeof thehearing, counsel for General Counseland counsel for Respondent each filed motions to correct transcript of218 NLRB No. 47III.THE LABORORGANIZATION INVOLVEDThe Union, which admits into membership employees ofthe Respondent, and exists for the purpose, in whole or inpart, of dealing with employersconcerningconditions ofemployment, is a labororganizationwithin the meaning ofSection 2(5) of the Act.proceedings.These motions should be, and hereby are, granted.3Cf.Bishopand MalcoInc.,d/blaWalker's,159 NLRB 1159, 1161(1966). 282DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGEDUNFAIRLABOR PRACTICESA.BackgroundThe Respondent operated the Buffalo plant for manyyears prior to 1973. The record establishes that it hadrecognized the Union as the collective-bargaining repre-sentative of its production and maintenance employeessince 1938, and had entered into successive collective-bargaining agreements with the Union since that time. Thelast collective-bargaining agreement between the partieswas entered into on July 2, 1971, and was scheduled,according to its terms, to remain in force until June 30,1974.At some point in time (not clearly defined in therecord), the management of Respondent determined thatthe Buffalo plant was too old, inefficient, and uneconomicfor profitable operations, and determined to close it. It alsodetermined (presumably at about the same time) toconstruct two new facilities in western New York tosubstituteforand carry on the manufacturing anddistribution functions of the Buffalo plant at the Alexanderplant and also a plant which was constructed in Sanger-field,New York, which is approximately 150 miles fromBuffalo.When the Union first learned of the Company'splants, primarily through newspaper clippings (see, e.g.,G.C. Exh. 17),4 it sought to meet with the Company for thepurpose of discussing what effect such plans would have onthe Buffalo operation. The Company agreed, and suchmeetingswere held onJuly 5,October 12, and November13.At the meetings, the Company was willing to, and'did,discuss with the union representatives the impact of theimpending closure of the Buffalo plant on the productionand maintenance employees represented by the Union,within the parameters of the existing collective-bargainingagreement.However, the Company adamantly refused todiscuss the transfer of the Buffalo employees of theAlexander plant .5 The Company contends that it wasalways willing to consider applications for employment oftheBuffalo employees at the Alexander plant as newemployees, but that no such applications were ever filed. Itconcedes that it did not desire to move or transfer theBuffalo employees to Alexander in a group, and have themcarry along with them the collective-bargaining agreementwhich was then existing between the Company and theUnion.The Alexander plant commenced operations. around thefirst of November, and was staffed (as far as productionand maintenance functions are concerned) with newlyhired employees from the Alexander area.B.The Issues1.Did the Union, by agreeing to the severance clausein the collective-bargaining agreement, waive its right to4Although the Company, in prior collective-bargaining negotiations,continually held out the threat of closure of the Buffalo plant to the Unionas a lever to secure concessions, it never did directly notify the Union of itsplans to construct the new facilities until after the Union learned about itfrom other sources.5There is no clause in the collective-bargaining agreement relating totransfers of employees from one of the Company's plants to another.6 The employee complement at Buffalo was,at the time, approximately50;Respondent did not contemplate that it would hire more thancomplain concerning the Company's refusal to transfer theBuffalo plant employees to Alexander.2.If not, did the Company bargain in good faith withtheUnion respecting the effect on the Buffalo employeesof the Company's closure of the Buffalo plant.3.Did the Company's failure and refusal to transfer theBuffalo employees to the Alexander plant constitutediscrimination to discourage membership in the Union, inviolation of Section 8(a)(3).4.Did certainstatements in conversationsbetweenActing Plant Superintendent Starkey and several employ-ees of the Buffalo plant, in September, constitute interfer-ence, restraint, and coercion of employees in violation ofSection 8(a)(1) of the Act.C.The Negotiating SessionsAs previously indicated,union representatives becameaware of the construction of the Company's new plants inwestern New York in the latter part of 1972. However, itwas not until the following April that they finally directeda written communication in the form of a letter to GeorgeBard,manager of the labor relations department of theCompany, requestingameetingfor the purpose ofdiscussing the` effect of such new plants on the Buffalooperation.After some exchange of correspondence, ameeting was finally agreed upon to take place in Buffalo onJuly 5. The meeting was held at a local restaurant duringthe dinner hour, and the following persons participated:For the Union were Peter Rybka, a local officeras well asan international vice-president, and John Stoczynski,businessrepresentative of the local; for the Company wereBard and Jack Williams, manager of the Buffalo plant. Itwas at that meeting that the union representatives learned,for the first time, that the Respondent intended to close theBuffalo plant sometime in the latter part of 1973, althougha specific date was not mentioned at that time.Discussionthen turned to the effect of such closure on the employ-ment opportunities for the Buffalo employees. The Unionwas naturally desirous of obtaining continued employmentfor as many of its members as desired to transfer to theemployer's new facility at Alexander. However, when itbecame known that the new plant, being more automatedand computerized, would not have' as high' an employeecomplement as Buffalo, it became obvious that theCompany could not physically employ all of the Buffaloemployeesassumingthat all of them desired to transfersUnder the circumstances, Rybka proposed to theRespondent what is referred to in the record as the "AgwayPlan." 7 The essential elements of this plan, which Rybkahad recently negotiated with the Agway Company, werethat the Company would be able to choose, without regardto seniority, the number of employees which it wouldrequire at the new facility and to pay them at a lower perapproximately half that number at Alexander.The collective-bargaining agreement between the partiesat the Buffaloplant contains a union-security clause;accordingly, all the production andmaintenanceemployees at theBuffaloplant weremembers ofthe Union.7 It derives its name from an agreement arrived at between the Unionand the Agway Company, a-feedstuff manufacturer and competitor of theRespondent.The Agway Company had alsomaintaineda facility inBuffalo, but hadrecentlybuilt a new plant in Batavia,New York, alsolocated approximately30 miles from Buffalo. ALLIED MILLS, INC.283hour rate than was required in the existing agreement, suchhourly rate to be in accord with that prevailing in the newareasThe Company declined Rybka's suggestion. As Bardtestified, "I rejected the concept of picking people up in theBuffalo plant and setting [them] down in Alexander." Healso testified that although he regarded Rybka's offer as aproposal, he chose not to make a counterproposal either atthat time or at any time during the subsequent negotia-tions.Other subjects were discussed such as vacations, sever-ance,retirement,and hospitalization.The Companyindicated its willingness to comply with the collective-bargainingagreementas respects these matters, and thatBard would counsel individually with the employeesrespecting their individual desires as to these subjects.Rybka acquiesced,9 and Stoczynski proposed that theCompany give a 90-day closing notice to employees. Suchnotice would allow any employee- to be able to quit withinthe 90 days without loss of severance pay, assuming theCompany was able to release him from his duties. TheCompany tentatively agreed to this proposal, and this wasapparently the only agreement reached between the partiesat thatsession(other than, of course, the stipulation thatthe Company could counsel individually with the employ-ees respectingearly retirement, severance pay, etc.)On July 20, Bard dispatched the letter to Rybka in whichhe confirmed the Company's agreement respecting the 90-day notice provision, and also included a "spread sheet"which delineated the approximate severance and retire-ment benefits that the employees would be entitled to atthe time of the closing of the plant, or in subsequent yearswhen they attained retirement age. Bard reaffirmed hisintention to sit down with each employee and explain thebenefits following the Company's announcement of theplant closure.On or about August 10, the Union posted a notice to itsmembers on the bulletin board of the Buffalo plant. Suchnotice advised the employees that "the future operations ofAlliedMills is very uncertain," and that contact had beenhad with company officials to clarify the future status ofthe Company in Buffalo. It further advised the employeesof benefits to which they would be entitled in the event ofthe plant closing, and of the 90-day closing notice. Finally,itadvised the employees that the Union hoped to discusswith the Company, "in the very near future, opportunitiesforemployees at the Buffalo plant to transfer to theCompany's new plant at Alexander, New York." In thatconnection, the Union caused to be placed on the bulletinboard a yellow sheet of paper (from a legal pad) which wasEAccording to the record, this would be 40 cents per hour under theprevailing Buffalo rate.sConsequently, neither the General Counsel nor the Union contend thatthe Company violated Sec. 8(a)(5) through Bard's subsequent meetings withindividual employees outside the presence of a union representative.10Thiswas apparently a moral obligation only since the writtencontract, 'which was present at the hearing although not received inevidence,contained no such obligation.Buffalo is locatedin Ene County.11The, foregoing findings are based upon the credited testimony ofRylbka,Wantuck, and Keough, some of which was not denied by themanagement representatives. The latter did deny that either of them madeany statement to the effect that they did not want a union in Alexander Iwritten on it: "Men For New Plant SignBelow." This listwasmaintained for severalmonths subsequently, asdiscussed more fully below.In a letter dated September 10, the union representativesrequested another meeting with the Company, particularlywith respect to the issue of transfers. In that letter it waspointed out that the union representatives were aware ofthe fact that the "nonunion office employees at the Buffaloplant are being given this opportunity [of transfer] by theCompany.We feel that we are entitled to the sameconsideration."Aftersome exchange of correspondence, ameeting date of October 12 was agreed upon.The October 12 meeting was held in a local hotel inBuffalo, and commenced on the morning of that day.Present for the Union were Rybka and two employeesfrom the plant who were union stewards: Dan Keough andJohn Wantuck; for the Company were Bard, Williams, andRobert Gamlin, the plant superintendent. Although therecord reflects that other matters such as vacations,severance,hospitalization,etc.,were discussed at themeeting, the principal issue was that of transfer of Buffaloemployees to Alexander. The Company's position re-mained adamant that there would be no transfers. One ofthe reasons for this position, as stated by Respondent'srepresentatives, was that the Company had an obligationtoGenesee County, i.e., that since the people in thatcounty built the plant, the Company felt an obligation tohire persons in that locality.10 In addition, Williams statedthat the employees in the Buffalo plant were too unionoriented, and militant, and pointed to a couple of wildcatstrikes which had apparently occurred in the past. Finally,Williams adverted to the fact that the Alexander plantcontained new machinery some of which it was felt that theBuffalo plant employees were not capable of operating."Nevertheless, Rybka presented to the company representa-tives a list ofnamesof those employees who had signed thelist for the purpose of indicating the desire to transfer tothe Alexander plant. The list contained approximately 18names and concededly was not complete in that it did notcontainanyemployees who worked on the night shift.Rybka said that these names would be submitted shortly.Bard's reply was that the Union could submit such a listbut that it would not do any good.12On the morning of November 13, in the locker room oftheBuffalo plant, Bard met with some of the olderemployees who were eligible for retirement, and explainedto them the advantages and disadvantages of earlyretirement as opposed to termination. That afternoon therewas a meeting between the Company and the Union at alocalhotel.Present at that meeting were the samehave some doubt that a statement in that blunt form was made; however, itmight very well have been reasonably inferred from Williams'statementsrespecting the militancy of the Buffalo employees.12This finding is based, again, on the credited testimonyof Wantuckand Keough, both of whom impressed me as honest witnesses.Bard testifiedthat he did notthinkthat he said anything to the effect that it would not doany goodto submit a list.At that meeting the company representatives claimed that they advisedthe union representatives that the employees at Buffalo were privileged tofile applications for employment at Alexander.This was denied by Rybka Ideem it unnecessary to resolve this particular credibility conflict for thepurpose of resolving the ultimateissue,and willassume theveracity of thecompany representatives'testimony on this point. 284DECISIONSOF NATIONAL LABORRELATIONS BOARDparticipants as at the October 12 meeting with the additionof John Stoczynski.13 This was apparently a xather shortmeeting since the Company declined to change its positionon any item since the October 12 meeting. With respect totransfers, the Company gave the same reasons as previous-ly, i.e., that the plant and the machinery were new and thepeople were too old to be trained to operate it. Also, theywere too "union oriented," which would result in problemssuch as shutdowns, and it was suggested that if the unionrepresentativeswanted a union in Alexander, that theyshould go ahead and try to organize it.14On November 20, Rybka and Stoczynski dispatched alettertoPlantManagerWilliams attaching a list ofemployees "who are, interested in an opportunity fortransfer to your Alexander plant." The list of names was inthe same handwriting, in that it was copied by one of theshop stewards from the original list which was posted onthe plant bulletin board, as aforesaid.15 The Companynever responded to that letter.In November, the Company commenced placing "helpwanted" ads in local papers seeking personnel foremployment at the Alexander plant. The ads stated thatinterested personnelcould contact either the Buffalo plantor the plant superintendent in Alexander (see G. C. Exh.10).On December 27, Bard was at the Buffalo plant for thepurpose of securing commitments from the Buffaloemployees with respect to early retirement or severancepay. Rybka, who apparently had been advised previouslythat Bard would be at the plant that day, was also there forthe purpose of advising the employees not to sign anywaiver of their rights. Bard advised Rybka that he had notreceived the list of employees who desired to transfer toAlexander. Rybka proceeded to get a photo copy of the list(G. C. Exh. 11), and hand delivered it to Bard at that time.He also sent a letter to Williams naming three additionalemployees (G. C. Exh. 12). No response was made by theCompany to the receipt of these lists.As previously noted, the Buffalo plant closed onDecember 31.16D.Alleged Interference,Restraint,and CoercionThe complaint alleges thatin Septemberand October,theRespondentviolated Section 8(a)(1) of the Act whenacting plant superintendent Jack Starkey told employeesthat"Respondent would not transfer or accept foremployment at its Alexander plant any employees of theBuffalo plant who were members of or affiliated with theUnion." In support of such allegation, Danny Keough, anemployee and shop steward, testified that in September hewas in Starkey's office, and had a conversation with him.The time of the conversation was subsequent to theRespondent's posting of a notice to employees on or aboutSeptember 26, announcing the closing of the Buffalo plantas of December 31. Keough questioned Starkey as to whatthe latter intended to do when the plant closed. Starkeyresponded that he wasgoing to bethe superintendent ofthe Alexander plant. Keough inquired, "Are they-going totake any men down there?" Starkey responded that as longas he was superintendentthere would never be a union ifhe could help it - that he did not want a union because hedid not want "anybody dictatingto me." 17JohnWantuck testified that in September he had aconversation with Starkey in the latter's office whereinStarkey announced that he would be the new superinten-dent in Alexander. Wantuck opined that Starkey mightreturn to his old employment. Starkey responded that therewas no unionat his prior employment and that if Buffaloemployees worked at a place wherethere was no union,"half of you guys would have been fired. The only thingthat saves you guys is by havinga union here .... "In October,Wantuck had another conversation withStarkey in which he advised the latter that some of the menwanted "transfer applications" for the Alexander plant, towhich Starkey replied that he did not have them at theBuffalo plant and that the men would have to come toAlexander to get them. As Wantuck was walking away,Starkey added, "you guys know I'm a big prick but I willbe a bigger prick when you guys come out to fill out theapplications." 18On one occasionin October or November, Starkey wasdissatisfiedwith the work from the millwrights, and toldSherrill Schrader (in the presence of Steven Szczesek) thatif it was not for the Union, he (Starkey) would "get rid ofthe whole crew of them." Starkey further observed that ifthe Companyhad a unionin the new plant, he did notwant any part of it because he just "did not believe inunions."13 Stoczynski was not present at the October 12, meeting because ofillness.14Credited testimonyof Stoczynski. There wasalso some discussion ofthe possibility of securing a tax advantage for employeesby paying theseverance pay in 1974 ratherthan 1973.However, after some investigation,itwas apparently concluded that this would notbe feasible.15 See G. C. Exh.9, and comparewith G. C. Exh. 11.16There is some disputed testimony in the record with respect as towhether the Company, in December,made available totheBuffaloemployees applications for employment at Alexander.Gamlin testified thaton one day inearlyDecember he announced at a lunch break to theemployees that he would be gladto give anyemployees that wanted one anapplication which,upon completion,should be taken to theAlexander plantand given to Superintendent StarkeyNo employeetook an applicationSeveral employees,witnesses for the General Counsel,testifiedthat theywere unaware of such offering. However, I will assume, for the purpose ofresolution of the ultimate issue,the credibility of Gamhn on this point.Gamhn also testified that on one occasion in December,a managementrepresentative from a Buffalofoundry company,apparently having learnedof the Respondent'sdecision to close the Buffalo plant, requestedpermission to solicit the Buffalo employees for employment at the foundry.This permission was granted and on one occasion a representative of thefoundry came into the plant and distributed applications for employment tothe employees.17Employee Steven Szczesek walked into Starkey's office during theconversation and heard the latter state that there would be no union men atthe Alexander plant because he did not "want anything to do with Unions. "isChester Chmielowiec overheard a portion of this conversation Hetestified that he heard Wantuck ask Starkey for applications and the lattersaid that"they are not taking anybody," and that if anyone wanted anapplication he would have to go to Batavia(Alexander) to get one.Starkey denied saying that he would be a bigger prick at Alexander. Ideem it unnecessary to resolve this particular credibility point since even ifStarkey made such a statement,itwould not seem necessarily related tointerferencewith union or concerted activities.However, I do credit theemployees'testimony as respects to the effect that the Company was not"taking anybody" to Alexander.In addition to demeanor considerations, Inote that this position is essentially consistent with the position taken by theRespondent in the negotiations. ALLIED MILLS, INC.285In his testimony, Starkey denied that he ever said to anyperson, that as long as he was superintendent at Alexanderthere would never be a union there. However, I am unableto believe that the employees fabricated the antiunionstatements attributable to Starkey. Some of these state-ments are purely matters of opinion and thereforeprotected under Section 8(c) of the Act. However, suchstatements as (1) the Company was not taking any of theemployees to Alexander, and (2) there would never be aunion in Alexander, clearly overstepped the bounds ofopinion, and, in my view, were statements calculated tointimidate the employees respecting their adherence to theUnion should they also desire continued employment withtheCompany at Alexander. As such, they constitutedinference, restraint, and coercion of employee rights underSection 7 of the Act, in violation of Section 8(a)(1). I sofind.E.Operations at Alexander Versus Those atBuffaloThere is substantial testimony in the record respecting acomparison of the operations of the Buffalo and Alexanderplants and of the job functions of the employees therein.Such evidence may be summarized briefly as follows:Both plants are "feed mills." That is to say, rawmaterials,primarily in the form of grains, are shipped bytruck or rail to the mill, mostly in bulk form. Some of theseraw materials require no processing at all, and are merelyunloaded and placed in bins in the warehouse; other rawmaterialshave to be ground by mills. Respondentemployed (and employs) employees at both plants whoperform these unloading, weighing, and warehousingfunctions.Such employees utilize substantially similarequipment such as "bobcats" and forklift trucks.19Grains which require mixing with other ingredients areprocessed by machinery which, at both plants, is controlledby a panel board operator. That is, the product is mixed bya prearranged formula; at Buffalo, the process wasdescribedas "semi-automatic" while at Alexander, theprocess is more sophisticated and computerized. Neverthe-less, it is controlled by a panel board under the supervisionof a panel board operator.Following this process, the product either goes to thebulk bins if it is to be loaded as bulk, or is sent to the pelletmills if it is to be manufactured in the form of pellets andpackaged. In either case, it is then stored and subsequentlyshipped to customers, either by truck or rail, or thecustomers pick up the product at the Respondent's loadingdock in their own vehicles. At both plants, the Respondenthired (or hires) employees to perform the warehousing andshipping functions.At both plants, Respondent hired (or hires) employeeswho perform maintenance functions. At Buffalo thesefunctions were delineated by job classifications such asmilllwright,oiler,electrician,etc.At Alexander thesefunctions are grouped together under a heading "mainte-nance," and one employee may perform more than onefunction. Indeed, at Alexander, the Respondent has19 Indeed,'some of this equipment was transfer, red from the Buffalo plantto Alexander at the closing of the former operation.20As of April 1, 1974, there were approximately 21 or 22 employees atgrouped its employees into four major categories (ware-housemen, packaging, panel board operator, and mainte-nance) whereas at Buffalo the job classifications were morenumerous and particularized (see Exh. B attached to thecollective-bargaining agreement, G. C. Exh. 2).In short,, the same raw materials that,formerly came toBuffalo now come to Alexander; the same product is madethere, and substantially the same customers are servicedfrom there. Due to the more efficient and sophisticatedmachinery at Alexander, the production process is per-formed more efficiently with substantially fewer employ-ees.When asked what the difference was between theproduction functions in the two plants, Plant ManagerWilliams replied, "Basically it has to do with numbers andmultiple jobs." That is to say that, as previously explained,one employee at Alexander, due to the more advancedmachinery, can perform more jobs in different places in theplant, and the same is true of maintenance functions.20F.Analysis and Concluding Findings1.The waiver theoryAs previously indicated, the Respondent contends thatby agreeing to a severance clause in the current collective-bargaining agreement, the Union waived all rights tocomplain concerning the Respondent's failure and refusalto transfer Buffalo employees to Alexander. I find thiscontention to be unsupported in fact and in law.The severance clause was first agreed upon and insertedin the 1965 agreement between the parties. Section 4 ofarticle XVI states as follows:In the event all production of the Company's Buffalo,New York plant is permanently discontinued duringthe term of this agreement, then and in that event eachemployee with five or more years of seniority who islaid off after July 1, 1965 and prior to July 1, 1968, shallreceive 10 hours pay at his base rate for each year ofseniority that he had accrued on the date of his layoff,but not to exceed 200 hours pay. Any employeereceiving pay under this paragraph 16.4 shall forfeit allrecall rights.In 1968 the foregoing clause was improved to the extentthat an employee with the same number of years ofseniority, shall receive 40 hours pay at his base rate for eachyear of seniority.... but not to exceed 800 hours pay. Nofurther improvement was made in the 1971 negotiationsbetween the parties, and the clause is contained in thecurrentcollective-bargainingagreement in the samelanguage as above-quoted with the exception of theadditional hours, as aforesaid.Respondent argues that the severance clause "waivescontinued employment or `recall rights' in the event ofplant closure." (Resp. brief, p. 115.) This is not exactlyaccurate since the clause only provides severance pay "inthe event allproduction ofthe Company's' Buffalo, NewYork plant is permanently discontinued during the term ofAlexander; in the fall of 1973,there were approximately 45 to 50 productionand maintenanceemployeesat Buffalo. 286DECISIONSOF NATIONAL LABORRELATIONS BOARDthis agreement "it is true that all productionatthe Buffaloplant was permanently discontinued, but the production ofproduct was continued in substantially the same manner atAlexander. The clause does not indicate on its face - noris there extrinsic evidence - that the parties contemplateda removal of the production facilities instead of apermanent discontinuance thereof.21 Moreover, if Respon-dent actually believed the clause operated as a waiver, itwould seem that it would have so contended at one ormore of the meetings between company and union in 1973,or in some of the correspondence relating to the subjectmatter. But there is not a scintilla of evidence of any suchcontention. In short, the argument appears to be anafterthought.Finally, as Respondent recognizes in its brief, the law iswell established that "a waiver of a statutory right is not tobe lightly inferred but must be `clear and unmistaka-ble.' "22 It is abundantly clear from the facts in this casethat the Union, neither by its words nor conduct, indicateda waiver of its statutory rights to bargain concerning thetransfer of employees from the Buffalo to the Alexanderplant.232.The alleged refusal to bargainThe complaint alleges that at all times since July 5,Respondent has refused to negotiate with the Union ingood faith over the transfer of the employees from theBuffaloplant to Alexander. Respondent denies thisallegation, and asserts that even though it was not requiredto because of the "waiver" issue discussed above, neverthe-less it did meet with the Union when requested to do so,discussed all relevant issues, made some concessions, and,in general, fulfilled its obligation under Section 8(a)(5) oftheAct.For the reasons cited below, in the light ofapplicable legal precedent, I do not agree that the evidencesustainsthe Respondent's position.It should be noted at the outset that this is not a caseinvolving an alleged unlawful decision to remove a plantfor discriminatoryreasons.The record shows that theCompany and Union have existed together in a continuouscontractual relationship at the Buffalo plant for a longnumber of, years, and that the decision to remove theproduction facilities from Buffalo to Alexander was basedpredominately on economic considerations 24 Neverthe-less,there is substantial evidence in the record whichconvinces me, and I therefore find, that the Respondentutilized the move to rid itself of the Union as the collective-bargaining representative of the employees in the bargain-ing unit 25-In makingsuch finding I have considered thefollowing factors, no one of which is determinative, but21Respondent was allowedto, and did, make an offer of proof as towhat transpired at the negotiationsin 1965. Thereis nothingin such offer ofproofto indicate that the parties contemplated removalof productionfacilities from Buffaloto another location.22NewYork Mirror,151 NLRB 834,839 (1965); see alsoNLRB. v. OtisElevatorCompany,208 F.2d 176, 179 (C.A. 2, 1953).23That theissueof transfers is a proper subject of effectsbargaining isclear. SeeGeneralMotors Corporation, GMC Truck &Coach Division,191NLRB 951,fn. 20(1971).Nothing in the recentcase ofValley Ford Sales, Inc, d/bla Friendly Ford,211 NLRB 834(1974), detracts from this conclusion. There, a majority ofthe Boarddeferred to an arbitrator's award which held that the Union, byits conduct,had waived its rightto object to the termination of an incentivewhich considered together reflect a determination by theRespondent to operate the Alexander plant unfettered bythe presence of the Union - at least, not until it organizedthe newly-hired employees from the Alexander area.1.Respondent concededly refused to discuss transferof the Buffalo employees at any of the meetings with theUnion in 1973. Labor Relations Director Bard testified asfollows with respect to that point:Q.Letme ask you this, is that how you dealgenerally with this Local that they have to ask you aquestion and then you answer?A.No I made proposals to them.Q.Any proposals with respect to transferringpeople?A.No. Their proposal was the same all the waythrough and I rejected that.Q. I am asking you, did you make any proposals tothem, with respect to transferring people?A.No we offered applications that the employeescould put in for employment at Alexander and no oneever did.Q.Your view then was that these employees wouldbe hired as new employees?A.That's correct, they would receive their sever-ance pay at Buffalo and be hired as new employees.Q. If they were hired?A.Yes.This testimony, taken with Bard's earlier testimony thathe "chose not to make a counterproposal" and that he"rejected the concept of picking people up in the Buffaloplant and setting them down in Alexander," make itabundantly clear that on the principal point of thenegotiations, the Company refused to budge from itspredetermined policy of refusing to transfer to Alexanderany of the Buffalo employees represented by the Union.26Moreover, this is not a case where the Union was insistingupon a transfer of all employees or, indeed, uponanyspecific precondition of transfers. The evidence shows thatitgot no further than proposing a plan similar to theAgway agreement as a broach of the subject matter.However, the Company's representative testified that heassumed that Rybka would insist upon transferring theBuffalo employees "in bulk" or "in a group" with thecontract wrapped around them. But the Company failed totest such assumption by makinganyproposals concerningindividual transfers, either with or without the seniority, orother rights or privileges.27 Thiscase istherefore distin-guishable from thePierce Governor Companycase (164NLRB 97 (1967)) heavily relied upon by Respondent. Inplan.24These considerationsincludethe age of the Buffalo plant and themachinery therein; opprobrioustaxing and environmental regulationsimposed bygovernmental authorities in Buffalowhichresulted in a highoverhead for thatplant; plus slowand inefficient service bytransportationcarriers availableto theRespondent in Buffalo.25 SeeJack Lewis and Joe Levitan d/bla California Footwear Company,114 NLRB 765,767 (1955).26Thisis in sharp contrast to itspolicydiscussed morefullymfrs,ofoffering totransfer theunorganized, clerical employeesand supervisors.27That the Companynever intendedto transfer any of the Buffaloproductionand maintenanceemployees to Alexander,either"in bulk" orindividually,is attestedby employeesSteven Szczesek and StevenNowadly. ALLIED MILLS, INC.287that case the Board found that the transfer issue was "fullyexplored" by the parties at two bargaining sessions andthat the Respondent proposed that it would consider fortransfer each Anderson employee who appeared at theplant,with seniority preserved for those hired. In theinstant case, the transfer issue was never "fully explored,"and the Respondent never budged from its position thatthe only way that a Buffalo employee could become hiredat Alexander would be to apply at Alexander as a newemployee with no seniority or other privileges continuingfrom his employment at Buffalo.It is also significant that unlike the situation inPierceGovernorwhere the Board found that the Respondentduring the negotiations "explained its own position, andmade counterproposals as well as some concessions," 28Respondent here made practically none. Thus the only"concession"made outside the confines of the contractwas to give the employees a 90-day notice prior to closurewithin which they could find another job without sacrific-ing or forfeiting their severance pay, provided the Compa-ny could release them. The other "concessions" weremerely to give employees options within the limitations ofthe contract as to whether they desired (1) early retirementrather severance pay, (2) pay in lieu of 1973 vacation, and(3) the granting to one individual the privilege to be laid offoutofseniority. InPierce Governor,the Board found that"Respondent was willing from the outset to discuss thesubject of the effects of the move on Anderson employeesin their transfer to Upland . . . and . . . the partiesengaged in intensive and hard bargaining at a series ofmeetings and through an exchange of correspondence for a3-month period." 29 Nothing comparable exists in this case.Here the Respondent, from the outset, simply refused todiscuss the matter of the transfer of the Buffalo employeesto Alexander.30Indeed, the situation here is strikingly similar to that inCooper Thermometer Company.31There it was found afteran analysis of the bargainingsessions, that respondent atne, time sincethe inception of the meetings:departed from its basic position, in substance, that itsobligation to bargain as to the effects of its move on thePequabuck employees was limited to determining therights of the employees deriving from within the fourcorners of the existing contract, as modified.1515 In Respondent's view, thiswouldapparently include the extent ofthe employees' entitlementto vacation and insurance coverage benefitsunder the existing 1962 contract, as amended, and also severance pay.32CitingCooperThermometer,the Trial Examiner inFraser& Johnstonstated:Beth testified that in their individual conversations with George Bardconcerningearly retirement, they asked him about a transfer to Alexander.Bard replied that there would be no transfers - that "the company policy isnot to take anybody from here .. .28 Id., 101.29Id.,101.30This is not to suggest of course,that the law requires a party to "makea concession or yield a position fairly maintained[citing cases]. On theother hand, the parties are obligated to do more than merely go through theformalities of negotiation.Theremust be a 'serious intent to adjustThe Board defined the bargaining obligation in thosecircumstances as requiring that the Union be affordedan opportunity to bargain with respect to the contem-plated move as it affected the employees, such as theplacement of the employees in positions at the newplant.33The Trial Examiner also commented upon the Board'sdecision inWestinghouse Electric Corporation,174 NLRB636 (1969), where the Board had occasion to define anddistinguish"theCooperThermometertype" of plantremoval case asConcerned with a loss of jobs caused by the partial orcomplete termination of an operation at one locationand its relocation at another. In such situations, theemployees at the old plant are directly affected by therelocation, andan Employer is required to negotiatenotonly respecting the shut-down, but also thebases andconditions on which employees affected by the terminationmay transfer to the new locationand thuscontinue to beemployed.[Emphasis supplied.]Clearly, the foregoing precedents require a Respondentin a plant removal case such as the instant one, to bargainconcerning the transfer of employees from the old plant tothe new one. Certainly this obligation was not fulfilled bymerely stating that the Buffalo employees could presentthemselves in Alexander, along with everyone else, for hireasnew employees (particularly after relating that theBuffalo employees were too old, too union oriented, toomilitant, and, anyway, the Company had an obligation toGenessee County). The language of the Court of Appealsfor the First Circuit seems apt in these circumstances:It is difficult to believe that the Company with astraight face and in good faith could have supposedthat this proposal had the slightest chance of accept-ance by a self-respecting union, or even that it mightadvance the negotiations by affording a basis ofdiscussion; rather, it looks more like a stalling tactic bya party bent upon maintaining the pretense ofbargaining.342.While there is no evidence of a written commitmentby Respondent to give preference to persons from theAlexander area in hiring, the record reflects that Respon-dent clearly felt a moral obligation to do so in view of thefact that the people of Genessee County raised the moneyto build the plant. Thus the situation here is comparable tothat inFraser & Johnston Company35where the Board(including the dissenting member) noted:differences and to reach an acceptable common ground,'NLRB. V.InsuranceAgents Union,361U.S. 477, 485 (1960)." SeeContinental InsuranceCompany, et at v. NLRB.,495 F.2d 44 (C.A. 2, 1974).31 160 NLRB 1902 (1966), enfd.in pertinentpart 376 F.2d 684 (CA. 2,1967).32 Id, 1912.33Fraser & Johnston Company,189 NLRB 142, 149 (1971).34N.LRB.v.Reed & Prince Mfg., Co.,205 F.2d 131(C.A. 1, 1953).35 189 NLRB 142. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe violation here arose out of Respondent's eagernessto do business with the IBEWin itsnew location andthe resulting premature recognition of that Union.Respondent apparently believed that it had a commit-ment to the;IBEW which it was free to implement and,in reliancethereon, denied to the [other Unions] anyeffective participation in discussions relating to theemployment of their constituents in the [new] plant.Here, because of the moral obligation felt by Respon-dent, it denied to the Union any "effective participation indiscussions relating to the employment of its constituentsin the Alexander plant." Also, likeFraser & Johnston,theemployees here "wereexperienced and skilled in thenecessary, work tasks and they could have worked in SanLorenzo-only 25 miles from San Francisco-withoutmoving their homes." as The record here reflectsa similardistance between the old and new plants, and also thatmost employees -drive to work from outlying areas in andaround Buffalo, and could have apparently just as easilydriven to Alexander. Similarly indicative of the probabili-tiesis the fact that Respondent's supervisory hierarchytransfered substantially intact from the Buffalo plant.373.The record reflects that during the fall of 1973,Respondent, in marked contrast to its policy respecting theunit employees, freely offered to transfer all of its officeemployees and supervisors to Alexander. Indeed, Respon-dent did not refer to the process as a "transfer" but ratheras a "continuationof their same job."38The Respondent offered in explanation of the foregoingthe suggestionthat these jobs were not altered at the newplantwhereas the jobs of the unit employees were.However, it has been shown above that the jobs of the unitemployees were not so changed that the Buffalo employeescould not, with a minimum of training, perform the tasks atthe Alexander plant-mdeed, some of them were exactlythe same, such as operation of the bobcat, forklift operator,etc.Moreover, the record shows that the panel boardoperator in Buffalo (Pete Sherry) was a very capableemployee who received a letter of commendation from thecompany in 1973 with respect to the work he had beenperforming.Yet the company preferred to hire anuntrainedemployee in Alexander to perform that jobwhich was described as probably the most sophisticatedposition in the plant 39 Furthermore, Respondent offeredto stipulate that in manyinstancesthe persons employed inAlexander had less experience in a feed mill than theemployeeswho were already employed at the Buffalo plantand that many of the employees in the Buffalo plant couldbecome qualified for the work that was being performed atAlexander. Finally, counsel for Respondent conceded atthe hearing that "we have never contended that theemployeesin Buffalo could not conceivably perform thejobs over at Alexander."3sId,143.37 SeeCooper Thermometer Company,160 NLRB 1902, 1916, fn. 24.33Of the 13 salaried office employees offered transfers, 7 supervisoryemployees accepted; of the 8 salaried plant production staff offeredtransfers,5 accepted.39This, in the face of testimony by Superintendent Starkey that he would"naturally prefer" more experienced employees to those who knew nothingabout the commodity with whichtheywere dealing.In the light of all of the foregoing, it seems somewhatinconsistent for Respondent to contend that one of thereasons for failure to transfer the unit employees asdistinguished from the nonunit employees and supervisorswas because the work tasks were significantly different 404.Although the decisions to close the Buffalo plant andbuild the Alexander plant were made by top management,and the record reflects a long history of contractualrelations between the Company and Union, the antiunionremarksmade by Respondent's agents at the 1973meetings between the Respondent and Union, and the8(a)(1) threatsmade by the acting superintendent cannotbe overlooked in assessing the Respondent's motivation.That is to say that while, the record does not reflect that themove was dictated by union considerations, it also cannotbe gainsaid that when viewed in context'with other factorssuch as the moral obligation to Genessee County, theRespondent utilized the move as a device to rid itself of theUnionwhich it viewed as an albatross around itsproduction neck.Another significant factor reflectingRespondent's desire not to hire Buffalo employees is thehurdles which it imposed upon them even if they desired toapply for jobs at Alexander as new employees (such as therequirement to go to Alexander to view the premises priorto hire).3.The alleged discriminationThe complaintalleges thatRespondent's action, ofrefusing to transfer the Buffalo employees to Alexanderduring the latter part of 1973, and of terminating saidemployees on or about December 28, and thereafter failingto transfer said employees to the Alexander plant, was allbecause of the employees' union or concerted activities,and was done for the purpose of discouraging membershipin the Union in violation of Section 8(a)(3) of the Act.As to thisissue,itismy view that, as previouslyexpressed, while the move was dictated primarily becauseof economic considerations, the Respondent utilized it as avehicle to rid itself of the Union as the representative of theproduction and maintenance employees.It is, of course, well established that if union membershipand activity constituted only a portion of the reason foremployee termination, a violation of the Act resulted eventhough other, legitimatereasonsexisted.41Moreover, itwouldseem thatthe refusal to allow the Buffalo employeesthe opportunity to transfer to Alexanderundersomecircumstancesconstitutes conduct which would appropri-ately fall within the ambit of the "inherently destructive ofemployee interest" conduct adverted to by the SupremeCourt inN.L R.B. v. Great Dane Trailers, Inc.42That is tosay, the Court inGreat Dane,after fording that a violationof Section 8(a)(3) normally turns on whether discriminato-ry conduct was motivated by an antiunion purpose, said:40Parenthetically, it would seem that the plant supervisorswould alsohave to learn the intricacies of the newmachineryas much as the rank-and-file personnel.41N.LR Bv.Great EasternColor Lithographic Corporation,309 F.2d352 (C.A. 2, 1962);N.LR.B. v. EliasBrothers Restaurants,Inc.,496 F.2d1165 (C.A. 6, 1974).42 388 U.S. 26 (1967). ALLIED MILLS, INC.289Some conduct, however, is so "inherently destructive ofemployee interests" that it may be deemed proscribedwithout need for proof of an underlying impropermotive.Labor Board v. Brown, supra,at 287;AmericanShip Building Co. v. Labor Board supra,at 311. That is,some conduct carries with it "unavoidable conse-quences which the employer not only foresaw butwhich he must have intended" and thus bears "its ownindicia of intent."Labor Board v. Erie Resistor Corp.,supraat 228, 231. If the conduct in question falls withinthis "inherently destructive" category, the employer hasthe burden of explaining away, justifying or character-izing "his actions as something different than theyappear on their face," and if he fails "an unfair laborpractice charge is made out." Id., at 228. And even ifthe employer does come forward with counter explana-tions for his conduct in this situation, the Board mayneverthelessdraw an inference of improper motivefrom the conduct itself and exercise its duty to striketheproper balance between the asserted businessjustifications and the invasion of employee rights inlight of the Act and its policy.43The Court went on to hold that "If it can reasonably beconcluded that the Employer's discriminatory conduct was`inherently destructive' ofimportantemployee rights, noproof' of an antiunion motivation is needed and the Boardcan fmd an unfair labor practice even if an Employerintroduces evidence that the conduct was motivated bybusinessconsiderations." 44 (Emphasis supplied.)TheCourt of Appeals for the Second Circuit inCooperThermometer,pointed out: "The most important interest ofworkers is in working." 45 Clearly, the actions of Respon-dent here in cutting off that important interest constitutedconduct which was "inherently destructive" of importantemployee rights, in violation of Section 8(a)(3). I so fmd.PV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Id.,33-34.Id., 34.45 376 F.2d684, 688.46 SeeFraser & Johnston Company,189 NLRB142; Cooper ThermometerCompany,160 NLRB 1902, 1916, enforcement denied on this point 376 F.2d684-688. The Respondent contends that the collective-bargaining agree-ment should not be applied to Alexander because,inter alia,the language inthe recognitionclause refersto employees employed at the Company'sBuff alo plantHowever, I have found that the Alexander plant is acontinuation of the Buffalo operation, and that words "Buffalo, New York,Having found that Respondent violated Section 8(a)(5)of the Act in particular respects, I shall recommend thatRespondent, upon request, bargain collectively with theUnion concerning the effects upon the representedemployees of the plant relocation from Buffalo to Alexan-der,particularlywith respect to the transfer of suchemployees.Since the collective-bargaining agreementbetween the Respondent and the Union was in effect at thetime the unfair labor practices occurred, it shall be orderedthat the Respondent continue to recognize and bargaincollectivelywith the Union as the exclusive bargainingrepresentative of the employees in the appropriate unit atthe Alexander plant, unless the parties mutually agreed todo otherwise.46I find present in the instant case substantially the samebases which the Board inFraser & Johnstonutilized ingrounding such an order: (1) Respondent's operation atAlexander is a continuation of the operations of its formerplant in Buffalo; (2) the Union 'has represented theemployees at Buffalo since 1938, and the present contractwas not due to terminate until June 30, 1974; (3) therelocated plant, while not within the metropolitan area ofBuffalo, iswithin commuting distance for the Buffaloemployees; (4) The Alexander plant is neither a merger norconsolidation with previous operations of Respondent; (5)approximately half of the employees indicated or requestedtransfer and continued representation by the Union, andwere denied such transfers as the result of the Respon-dent's unfair labor practices.Having found that in effectuating the move from BuffalotoAlexander in the manner hereinabove set forth,Respondent discriminated with respect to the hire ortenure of employment of the Buffalo employees in theappropriate unit, I shall recommend the normal remedy ofreinstatement and backpay to some of these employees. Itisnecessary to tailor the normal remedy in view of: (1) Thefact that the employee complement at the Alexander plantisnot contemplated to exceed over approximately half ofthe normal complement of employees at Buffalo; and (2)only approximately one-half of the employees at Buffaloindicateda desire to be transferred 47 Under thesecircumstances, I shall recommend that Respondent offerthe Buffalo employees who indicated a desire to transferimmediate reinstatement at the Alexander plant to theirformeror substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,displacing other employees, if necessary. The Respondentshall be required to make whole each of the aforemen-tioned employees for backpay from the date of theirtermination to the date of Respondent's offer of reemploy-ment,lessnet earningscomputed in the manner estab-lished by the Board in F.W.Woolworth Company,90NLRB 289 (1950), with interest at the rate of 6 percent perplant" in thatagreement aremerelydescriptive and not words ofgeographicallimitation. SeeTheRattlingCorporation,203 NLRB 355 (1973).47The recordissomewhat ambiguousas to the identity of thoseemployees who, atall times, indicateda desire to transfer. That is to say,some of the employeesapparentlychanged their minds asreflected by theerasmg outof theirname on the list(see G.C. Exh. 11). Also, oneemployee(Joseph Podohc)signed the listtwice, buthis time was strickenwhen theunion steward copied the list(see list attached to G.C.Exh. 9).These arematters to be determined at the compliance stageofthis proceeding.Fraser& JohnstonCompany,189 NLRB 142, 152, fn. 56. 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDannum,as set forth inhis Plumbing & Heating Co.,138NLRB 716 (1962) 48As for those employees who did not indicate a desire totransfer, but may have been deterred from doing so by theRespondent's illegal conduct, it will be recommended thatRespondentplace such employees on a preferential hiringlist,tobe givenan opportunity by Respondent foremployment prior to the employment of any other person.Since therecord does not identify those employees, I willregard this as a matterto be determined at the compliancestage of this proceeding.49As the Respondentno longer operatesthe Buffalo plant,I shall recommendthat the Respondent be required to postthe attachednotice toemployees at the Alexander plant forthe usual period. In addition, since the posting of suchnotices alonewillnot be sufficient to reach all of theformer employees at the Buffalo plant, I shall recommendthat the Respondent be required to mail a copy of theattached notice to each employee who was on theRespondent's payroll as of September 26, 1973 (the date ofRespondent's notice to employees of its decision torelocate),at his or her last known address, as disclosed byRespondent records, or as may be amplified by the Union.Further, I shall recommend that the Board reserve to itselfthe right to amend or modify its order to provide for eventswhich have not been anticipated 50Respondent's unfair labor practices indicate a generalattitudeof opposition to the purposes of the Act;accordingly, a broad cease-and-desist order is necessaryand appropriate to effectuate the policies of the Act.Upon the foregoing findings of fact, and upon the entirerecord inthis case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3..The following constitutes an appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees of theRespondent at its Buffalo plant, and/or Alexanderplant, excepting office and clerical employees, salariedsupervisory employees, laboratory employees, foremen,buyers, and salesmen.4.At all times material, the Union has been themajority representative for purposes of collective bargain-ing with the Respondent in the aforesaid unit.48Also to be deducted are any emoluments which the employee mayhave received from the Company such as severence pay, or retirementbenefits.InCooper Thermometer Company v. N.L.RB.,376 F.2d 684, the Court ofAppeals for the Second Circuit agreed that the Board was "justified inrequiring backpay in such cases for workers who would have transferred ifproper bargaining had occurred. But the question again is backpay at whatrate?"(Id,691). In the particular circumstances of this case, where theprevailing wage rate in Alexander may be expected to be lower than thatprevailing inBuffalo,and where, indeed, the Union offered the company awage rateof 40 cents per hour lower than the Buffalo rate for the transferredemployees under the Agway Plan, it wouldseemappropriate that backpay5.By refusing since July 5, 1973, to bargain collectivelyin good faith with the Union as the exclusive representativeof the employees in the appropriate unit, concerning thetransfer of the employees from the Buffalo plant to theAlexander plant, Respondent has engaged, in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.6.By refusing to transfer employees in the appropriateunit from the Buffalo plant to the Alexander plant, and byterminating said employees on or about December 31,1973, in the manner set forth above, Respondent discrimi-nated with respect to the -hire or tenure of employment ofsaid employees, to discourage membership in the Union, inviolation of Section 8(a)(3) and (1) of the Act.7.By the foregoing conduct, and by threateningemployees that Respondent would not transfer employeesfrom the Buffalo plant to Alexander because of theirmembership in or activities on behalf of the Union,Respondent interferedwith,restrained,and coercedemployees in the exercise of rights guaranteed in Section 7of the Act, in violation of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 51ORDERAlliedMills,, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain in good faith with AmericanFederationofGrainMillers,Local 110,AFL-CIO,concerning the transfer of employees from the Buffalo,New York, plant, to the Alexander, New York, plant.(b) Terminating or otherwise discriminating against itsemployees because of their union membership and activi-ties.(c)Threatening employees that Respondent would nottransfer them to the Alexander plant because of theirmembership in or activities on behalf of the Union.(d) In any other manner, interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named Union as the exclusive bargaining representative ofitsemployees in the appropriate unit, concerning theshould be computed at that rate rather than the Buffalo rate since the"function of the Board's remedy is to restore the situation, as nearly aspossible, to that which would have obtained but for" the illegal action.(Id,691)49Cooper Thermometer Company,160 NLRB 1902, 1917.59 SeeFraser & Johnston Company,189 NLRB 142, 152-153.51 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order hereinshall, asprovided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. ALLIED MILLS, INC.effects on the employees of the move from the Buffaloplant to the Alexander plant.(b)Offer immediate and full reinstatement to theirformer positions, of those Buffalo plant employees whodesired transfer to Alexander, without prejudice to theirseniority or other rights and privileges, dismissing, ifnecessary, any persons hired to replace them, and makethem whole for any loss of pay, in the manner set forth in"The Remedy" section of this Decision. Buffalo plantemployees desiring transfer but not able to be reinstatedbecause of the limitations of the Alexander plant, asdescribed above, shall be placed upon a preferential hiringlist by Respondent, in the manner set forth in the section ofthis Decision entitled "The Remedy."(c)Continue to recognize and, upon request, bargaincollectively with the above-named Union as the exclusivebargaining representative of the employees in the appropri-ate unit, at the Alexander, New York, plant, pursuant tothe collective-bargaining agreement between the partieswhich was in force and effect at the Buffalo plant at thetime of the relocation to Alexander, unless the partiesmutually agree to do otherwise.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due and therights of employment under the terms of this order.(e) Post at its Alexander, New York, plant, copies of theattached notice marked "Appendix,"52 and forthwith mailto the last known address of each employee on its payrollon and subsequent to September 26, 1973, a copy of suchnotice.Copies of said notice, on forms provided by theRegional Director for Region 3, after being duly signed byRespondent, shall be posted immediately by receiptthereof, in conspicuous places, and be maintained for aperiod of 60 consecutive days. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other materials.(f)Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order what stepsRespondent has taken to comply herewith.52 in the eventthat the Board's Order is enforced by a Judgment of aUnitedStatesCourt of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall read "Posted pursuantto a Judgmentof the United States Court of Appealls Enforcing an Order ofthe NationalLabor RelationsBoard."APPENDIX291NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice telling our employees what we have beenordered to do and not to do in the future.WE WILL NOT refuse to bargain collectively in goodfaith with American Federation of Grain Millers, Local110,AFL-CIO, the exclusive representative, concern-ing the effects of the move from the Buffalo, New York,plant to the Alexander, New York, plant, on theemployees in the bargaining unit described below.WE WILL NOTterminateor refuse to transferemployees who desire transfer to the Alexander, NewYork, plant, to discourage membership in or activitieson behalf of the above-named Union.WE WILL NOT threaten employees that we will nottransfer or accept for employment at the Alexanderplant any employees of the Buffalo plant who weremembers of or affiliated with the above-named Union.WE WILL NOT inanyother manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed in the National Labor Relations Act,as amended.WE wiLL continue to recognize and, upon request,bargain collectively with the above-named Union asthe exclusive bargaining representative of the employ-ees in the appropriate unit. The bargaining unit is:All production and maintenance employees ofAlliedMills, Inc., employed at its Buffalo plantand/or Alexander plant, excepting office andclerical employees, salaried supervisory employ-ees, laboratory employees, foremen, buyers, andsalesmen.WE WILL offer (in the manner and to the extentdescribed in the decision of the Board) those employeesterminated as a result of our unlawful action immediateand full reinstatement to their former or substantiallyequivalent positions, at the Alexander, New York,plant,without prejudice to their , seniority or otherrights and privileges and we will make them whole forany loss of pay suffered as a result of their termination,including interest.ALLIED MILLS, INC.